Citation Nr: 0734822	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for shin splints 
of the right leg.  

2.  Entitlement to a compensable evaluation for shin splints 
of the left leg. 

3.  Entitlement to a total disability rating based on 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In July 2007, the veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of her 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensable evaluations for her service-
connected bilateral shin splints, her only service-connected 
disorders, and she also seeks a TDIU based on her claim that 
she is unable to work due to her service-connected disorders.  
She currently receives a 10 percent rating for her disorders 
under 38 C.F.R. § 3.324 which provides that, when a veteran 
is suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree, the rating agency 
is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).  
The veteran's disabilities are both rated by analogy under DC 
5262 for impairment of the tibia and fibula.  Under DC 5262, 
a 10 percent rating is warranted with a slight knee or ankle 
disability, and 20 percent is warranted for a moderate 
disability.  

The veteran was last examined by VA for disability evaluation 
in October 2003.  She has questioned the adequacy of the VA 
disability evaluation examination performed in October 2003 
(see, veteran's statement of January 2004, her notice of 
disagreement received in February 2005, and her hearing 
testimony transcript in July 2007).  The Board has reviewed 
the October 2003 examination report and notes that the 
examiner indicated that the veteran's range of motion of the 
knees and of the ankles was "fine", but did not provide the 
motion of these joints in degrees.  Additionally, the 
examiner did not discuss functional impairment which may be 
caused by the disabilities.  

At the time of the veteran's July 2007 hearing before the 
Board, the veteran's representative stated that the veteran's 
condition had worsened since the October 2003 examination, 
which it was argued was inadequate and also that it is now 
outdated.  The veteran is entitled to a new VA examination 
where there is evidence (including his or her statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  An 
additional VA examination to determine the extent of any 
manifestations of the veteran's disorders is warranted.  
Additionally, since the record may not accurately reflect the 
current nature and severity of the service-connected 
disabilities, the Board concludes that a remand is required 
to accord the veteran a new examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

During her July 2007 hearing before the undersigned, the 
veteran testified that she had received treatment from a 
private doctor since the October 2003 VA examination, and 
that she had undergone an MRI.  Having been put on notice of 
the existence of potentially relevant medical evidence, VA 
has a duty to assist the veteran in obtaining that evidence.  
38 C.F.R. § 3.159 (2007).  Complete information regarding 
this treatment is necessary so that VA may attempt to obtain 
it.  

As the case must be remanded for the foregoing reason, the 
RO/AMC should obtain a medical opinion as to whether the 
veteran's service-connected disabilities, alone and not in 
concert with any nonservice-connected disabilities render, 
her unable to obtain or retain substantially gainful 
employment.  

The Board finds that further development regarding these 
issues is required prior to a determination.  The appellant 
is hereby notified that it is her responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Make arrangements to obtain the 
veteran's treatment records related to 
shin splints from Dr. Fernandez.  

3.  Thereafter, schedule the veteran for 
a VA examination to evaluate her service-
connected bilateral shin splints.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral shin splints.

Range of motion of the knees and ankles 
must be reported in degrees.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician must identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner must assess the nature and 
extent of any pain.  

The physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of her service-
connected shin splints.  The examiner 
must consider the veteran's education, 
experience, and occupational background 
in determining whether she is unable to 
secure or maintain gainful employment in 
light of her service-connected shin 
splints (standing alone).  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

4.  Finally, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
are not granted, issue a supplemental 
statement of the case (SSOC) and give the 
veteran and her representative an 
appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



